— Order unanimously reversed on the law without costs, motion denied and complaint reinstated. Memorandum: Defendant’s motion to dismiss the complaint for failure to comply with CPLR 3012-a should have been denied.
CPLR 3012-a requires that a complaint be accompanied by a certificate of merit in any action for medical, dental, or podiatric malpractice. Claimant seeks to recover for the personal injuries and wrongful death of decedent which occurred while he was an inmate in the Auburn Correctional Facility. It is alleged that the State failed to monitor decedent’s asthma condition properly and failed to provide medical treatment after decedent suffered a severe asthma attack. That conduct was not substantially related to the rendition of medical treatment by a licensed physician or health care professional and therefore does not constitute medical malpractice (see, Bleiler v Bodnar, 65 NY2d 65, 72). "[A] duty of ordinary care is owed by prison authorities to provide for the health and care of their charges” (Gordon v City of New York, 120 AD2d 562, 563, affd 70 NY2d 839 [emphasis added]; see also, O’Grady v City of Fulton, 4 NY2d 717). Thus, CPLR 3012-a is inapplicable to this case. (Appeal from Order of Court of Claims, Margolis, Israel, J. — Dismiss Claim.) Present — Doerr, J. P., Boomer, Pine, Balio and Lawton, JJ.